Citation Nr: 0738001	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematous (SLE) to include as an undiagnosed illness as a 
result of Persian Gulf War service.  

2.  Entitlement to service connection for a left hip 
disability to include as an undiagnosed illness as a result 
of Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to April 
1987 and August 1990 to July 1991.  She also served on active 
duty from September 1990 to June 1991 in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Columbia, 
South Carolina, Regional Office RO) of the Department of 
Veterans Affairs (VA). 

The issue of service connection for a left hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

SLE was first manifested many years after service and is not 
related to any incident of service to include Persian Gulf 
War service.


CONCLUSION OF LAW

SLE was not incurred in or aggravated by the veteran's active 
duty service and may not be presumed to have been incurred in 
service to include as secondary to an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letters sent to the 
veteran.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with her claim.  The RO has contacted 
all of the medical providers listed by the appellant.  The 
veteran originally requested a personal hearing at the RO but 
withdrew this request at a January 2005 Decision Review 
Officer conference.  In September 2005, her representative 
requested a videoconference or a Travel Board hearing before 
a Veterans Law Judge.  A Travel Board hearing was scheduled 
in September 2006; however, the veteran failed to report.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
SLE because there is no evidence demonstrating that this 
disorder was first manifested in service, or diagnosed or 
shown within 1 year of service discharge, or competent 
medical evidence of a nexus.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In view of the absence of inservice 
mention of SLE, any opinion as to whether this disorder was 
present in service would certainly be speculative.  Service 
connection may not be based on pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A (a) (2).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal as to this issue, and there has been 
no prejudicial failure of notice or assistance to the 
appellant.  

Service connection for SLE to include as an undiagnosed 
illness as a result of Persian Gulf War service 

The veteran is contending that she has SLE that resulted from 
her exposure to chemicals that she encountered during the 
Persian Gulf War.  

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans.  Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

While the veteran served in Southwest Asia and has complained 
of various symptoms, it is important to note that in the 
above referenced regulation one of the basic criteria for 
service connection is that the condition may not be 
attributed to any known cause.  The Board notes that the 
symptomatology of which the appellant has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect a 
diagnosis that has not been related to service.  A private 
physician reported that he has been treating the veteran for 
SLE since 1994.  One of the basic criteria for service 
connection under the pertinent presumptions is that the 
condition may not be attributed to any known cause, which in 
this case is SLE.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

The service medical records reflect no complaint or finding 
of SLE.  The first evidence of this disorder is several years 
after service.  The Board also notes that the record does not 
contain any medical opinion which relates SLE to the 
veteran's military service.  The only opinion of record that 
relates the current disorder to service is that of the 
veteran.  However, she does not have the medical expertise to 
conclude that there is an etiological relationship between 
her disorder and military service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for service connection for SLE.


ORDER

Service connection for systemic lupus erythematous including 
secondary to the Persian Gulf War is denied.  


REMAND

The veteran claims that she has a left hip disability that 
had its onset in military service.  The service medical 
records relate that she was treated on occasions for left hip 
complaints.  She has provided lay statements indicating that 
she has experienced left hip problems since service 
discharge.  VA examination and medical opinion are needed for 
the adjudication of this issue.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for her left hip 
disability.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All 
records obtained should be associated 
with the claims file.

2.  An appropriate VA examination should 
be conducted to determine the nature, and 
etiology of any left hip disability.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
veteran's in-service treatment.  If a 
left hip disability is diagnosed, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current left hip 
disability was incurred during her 
military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


